ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Reed International, Inc.                        ) ASBCA Nos. 62417, 62418, 62945
                                                )
Under Contract No. W91B4N-16-C-5008             )

APPEARANCES FOR THE APPELLANT:                     Todd M. Garland, Esq.
                                                   Armani Vadiee, Esq.
                                                   Zachary D. Prince, Esq.
                                                    Smith Pachter McWhorter PLC
                                                    Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   LTC Abraham Young, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: May 13, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62417, 62418, 62945, Appeals of
Reed International, Inc., rendered in conformance with the Board’s Charter.

       Dated: May 13, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals